UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-4356



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


TYRONE BROWNE,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CR-99-184-3)


Submitted:   August 13, 2002                 Decided:   August 29, 2002


Before WILLIAMS, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Robert J. Wagner,
Assistant Federal Public Defender, Richmond, Virginia, for
Appellant.   Paul J. McNulty, United States Attorney, Sara E.
Flannery, Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tyrone Browne appeals the district court’s order that revoked

his supervised release and sentenced him to thirteen months in

prison to be followed by forty-seven months of supervised release.

The court concluded Brown failed to pay restitution as directed,

failed to follow his probation officer’s instructions to file an

income/expense form, failed to work regularly, and tested positive

for drug use.   On appeal, Browne does not dispute these violations

but asserts his thirteen-month sentence was unreasonable because

the court did not take into account mitigating circumstances

concerning Browne’s fiancée’s illness.    We disagree.   It is clear

from the record that the district court imposed a sentence below

the statutory maximum in order to provide Browne with another

opportunity to rehabilitate himself.     Therefore, we conclude the

thirteen-month sentence was not unreasonable and affirm.         We

dispense with oral argument because the facts and legal contentions

of the parties are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                            AFFIRMED




                                 2